IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                               No. 02-20176
                             Summary Calendar
                          _____________________

JOSEPH PEROT, SR.; MARSHA A. PEROT,

                                                  Plaintiffs - Appellants

                                   versus

McDONALD’S CORPORATION; STEWART TITLE
COMPANY,

                                          Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Houston
                           (H-01-CV-3167)
_________________________________________________________________
                          August 19, 2002

Before JOLLY, PARKER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joseph and Marsha Perot, pro se, appeal the district court’s

judgment dismissing their complaint against against McDonald’s

Corporation and Stewart Title Company.           The district court held

that it lacked subject matter jurisdiction of the claims against

Stewart Title Company and that the complaint failed to state a

claim    upon   which   relief   could   be   granted   against   McDonald’s

Corporation.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      The appeal is DISMISSED as frivolous.       See 5TH CIR. R. 42.2.

The   district   court’s   ruling   that   it   lacked    subject   matter

jurisdiction over the claims against Stewart Title Company was

proper because, as is apparent from the face of the complaint,

diversity jurisdiction is lacking inasmuch as both the Perots and

Stewart Title Company are citizens of Texas.        The district court

also properly dismissed the Perots’ claims against McDonald’s

Corporation, both because the identical claims were dismissed in a

prior action and because the claims are time-barred.

      Stewart Title Company’s motion for sanctions pursuant to

Federal Rule of Appellate Procedure 38 is GRANTED.           The Perots’

appeal of the dismissal of their claims against Stewart Title

Company is utterly frivolous and without merit.          They do not even

make any attempt to challenge the district court’s ruling that it

lacked subject matter jurisdiction over those claims, either in

their appellate briefs or in their response to the motion for

sanctions.   Accordingly, we direct the Perots to pay Stewart Title

Company sanctions in the amount of $1000 plus double costs.            We

also warn the Perots that any future abuse of the appellate process

in cases filed with this court will surely result in harsher

sanctions.

                      DISMISSED; SANCTIONS IMPOSED; WARNING ISSUED.




                                    2